DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 5/17/22.
	Applicant’s amendment to claims 1, 2, 4-7, 11, 12 and 17 is acknowledged.
	Claims 21-25 are cancelled.
	Claims 1-20 are pending and claims 4, 6-14 and 18 are withdrawn.
Claims 1-3, 5, 15-17 and 19-20 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, the limitation “an integral reflective layer extending throughout…the light transmissive region of the respective subpixel of the plurality of subpixels” is indefinite in view of Applicant’s fig. 1A.  The reflective layer (30) does not appear to extend through the light transmissive region (B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, US Publication No. 2021/0327970 A1 in view of Chang, US Publication No. 2016/0218312 A1 (of record).

	Zhou teaches:
	1.  A display panel having a plurality of subpixels (see fig. 5A and figs. 1-2, 3B & 8B): 
	wherein a respective subpixel of the plurality of subpixels (1000, 2000) has a light blocking region (e.g. regions directly below 120) and a light transmissive region (e.g. regions without 120 at the left and right edges) non-overlapping with the light blocking region; 
	the respective subpixel of the plurality of subpixels (100, 200) in the light blocking region comprises: 	
	a first base substrate (200) and a second base substrate (e.g. A second base substrate above the LED is obvious to one of ordinary skill in the art in a display panel.  See the Chang reference below.) facing each other; 
	a first light emitting element (140/130/150) and a first reflective block (110) on a side of the first base substrate proximal to the second base substrate; and 
	a second reflective block (120) on a side of the second base substrate proximal to the first base substrate (200); and 
	wherein the first reflective block (110) and the second reflective block (120) are configured to reflect light emitted from the first light emitting element back and forth in the light blocking region and between the first reflective block and the second reflective block in a manner that allows the light emitted from the first light emitting element to propagate (e.g. See light reflected back and forth and propagated in fig. 3B) to the light transmissive region thereby displaying an image  See Zhou at para. [0001] – [0130], figs. 1-9.

	Regarding claim 1:
	Zhou does not show a second base substrate above the LED in fig. 5A.
	In an analogous art, Chang teaches a second base substrate (201) formed above an LED (70).  See Chang at para. [0103], fig. 5. 

	Zhou further teaches:
3.  The display panel of claim 1, wherein an orthographic projection of the first reflective block (110) on the first base substrate substantially covers the orthographic projection of the first light emitting element (140/130/150) on the first base substrate; and 
	an orthographic projection of the second reflective block (120) on the second base substrate substantially covers an orthographic projection of the first light emitting element (140/130/150) on the second base substrate, fig. 5A.

	Chang further teaches:
16.  The display panel of claim 1, wherein the display panel is a dual-side light emitting display panel; and light emitted from one of the plurality of subpixels emits out of the display panel from the first base substrate and the second base substrate in the light transmissive region (e.g. Chang teaches a display device may be a front-emission-type display device, a bottom-emission-type display device, or a double-side emission-type display device based on the type of material forming the first and second electrodes of the LED.  See Chang at para. [0097]).

	Zhou further teaches:
17.  The display panel of claim 1, wherein the second reflective block (120) is an integral reflective layer extending throughout the light blocking region (e.g. regions directly below 120) and the light transmissive region (e.g. regions without 120 at the left and right edges; also see the 35 USC 112 rejection above) of the respective subpixel of the plurality of subpixels (1000, 2000); and light emitted from one of the plurality of subpixels  emits out of the display panel from the first base substrate (200) in the light transmissive region e.g. regions without 120 at the left and right edges), fig. 5A.

19.  The display panel of claim 1, wherein the first light emitting element (140/130/150) is on a side of the first reflective block (110) distal to the first base substrate (200), fig. 5A.

20.  The display panel of claim 1, wherein the first reflective block (110) is absent in an interface between the first light emitting element (140/130/150) and the first base substrate (200) (e.g.  In fig. 5A, the first reflective block (110) is absent where the first electrode (140) of the LED directly contacts the first base substrate.)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zhou with the teachings of Chang because (i) the second base substrate is used to seal the LED and TFT devices in a display.  (e.g. Chang at para. [0103]); and (ii)  a front-emission-type display device, a bottom-emission-type display device, or a double-side emission-type display device art recognized suitable emission directions in a display device.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Chang, as applied to claim 1 above, in view of Chaji et al., US Publication No. 2016/0218143 A1.
Regarding claim 2:
	Zhou and Chang teach all the limitations of claim 1 above and but does not expressly teach:
	wherein the respective subpixel of the plurality of subpixels in the light blocking region further comprises a first black matrix block between the first reflective block and the first base substrate; 
	the first reflective block spaces apart the first black matrix block from the first light emitting element; and an orthographic projection of the first black matrix block on the first base substrate substantially covers an orthographic projection of the first light emitting element on the first base substrate.  

	In an analogous art, Peterson teaches:
	(see fig. 4B) wherein the respective subpixel of the plurality of subpixels (102a/101a; 102b/101b)…further comprises a first black matrix block (203) between a first reflective block (202) and a first base substrate (100); 
	the first reflective block (202) spaces apart the first black matrix block (203) from the first light emitting element (102a, 102b); and Page 2 of 15Appl. No. 16/344,009an orthographic projection of the first black matrix block (203) on the first base substrate (100) substantially covers an orthographic projection of the first light emitting element (102a, 102b) on the first base substrate.  See Peterson at para. [0149], para. [0156] – [0157].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zhou with the teachings of Chaji  to form “the respective subpixel of the plurality of subpixels in the light blocking region further comprises a first black matrix block between the first reflective block and the first base substrate; the first reflective block spaces apart the first black matrix block from the first light emitting element; and Page 2 of 15Appl. No. 16/344,009an orthographic projection of the first black matrix block on the first base substrate substantially covers an orthographic projection of the first light emitting element on the first base substrate” because a black matrix help reduce the reflection of the ambient light.  See Chaji at para. [0161].


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Chang, as applied to claim 1 above, in view of Wu et al, Chinese Publication No. CN 107170791 A (of record; see attached English Abstract and machine translation)

Regarding claim 5:
	Zhou and Chang teach all the limitations of claim 1 above and but does not expressly teach:
	wherein the respective subpixel of the plurality of subpixels in the light blocking region further comprises a second black matrix block between the second reflective block and the second base substrate; and 
	an orthographic projection of the second black matrix block on the second base substrate substantially covers the orthographic projection of the first light emitting element on the second base substrate.  

	In an analogous art, Wu teaches:
	(see fig. 6) wherein each of the plurality of subpixels (e.g. see subpixels in fig. 2) in the light blocking region (e.g. region of 3/9) further comprises a second black matrix (6) block between the second reflective block (9) and the second base substrate (11); and 
	an orthographic projection of the second black matrix block (6) on the second base substrate (11) substantially covers the orthographic projection of the first light emitting element (2) on the second base substrate (11).  See Wu at English machine translation at pages 15-16.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zhou with the teachings of Wu to form “wherein the respective subpixel of the plurality of subpixels in the light blocking region further comprises a second black matrix block between the second reflective block and the second base substrate; and an orthographic projection of the second black matrix block on the second base substrate substantially covers the orthographic projection of the first light emitting element on the second base substrate” because a black matrix help reduce the reflection of the ambient light.  


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Chang, as applied to claim 1 above, in view of Kobayashi, US Publication No. 2008/0218070 A1 (of record).

Regarding claim 15:
	Zhou and Chang teach all the limitations of claim 1 above and Zhou further teaches
	wherein the plurality of subpixels (1000, 2000) are arranged in a matrix having a plurality of rows and a plurality of columns in a grid pattern in fig. 1.

	Zhou does not expressly teach:
	light blocking regions in any two adjacent rows of the plurality of rows are staggered; and
	light blocking regions in any two adjacent columns of the plurality of columns are staggered.

	In an analogous art, Kobayashi teaches:
	In figs. 23A and 23B, a plurality of subpixels (R, G, B, W) are arranged in a matrix having a plurality of rows and a plurality of columns in a grid pattern.

	In fig. 23C, a plurality of subpixels (R, G, B, W) are arranged in a matrix having a plurality of rows and a plurality of columns; 
	any two adjacent rows of the plurality of rows are staggered; and
	any two adjacent columns of the plurality of columns are staggered.  See Kobayashi at para. [0116]. 

	Kobayashi shows that a grid pattern or staggered pattern can be an equivalent subpixel patterns known in the art.  Therefore, because these patterns were art-recognized equivalents, one of ordinary skill in the art would have found it obvious to substitute Zhou’s grid pattern for a staggered pattern.  Also see MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose.
	One of ordinary skill in the art modifying Zhou with the teachings of Kobayashi to form the staggered subpixel arrangement would from “light blocking regions in any two adjacent rows of the plurality of rows are staggered; and light blocking regions in any two adjacent columns of the plurality of columns are staggered” as recited in the claim.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zhou with the teachings of Kobayashi because providing more than one subpixel pattern (e.g. a grid pattern or staggered pattern) enables greater flexibility in semiconductor manufacturing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
22 July 2022